DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 2/22/2021 has been received and entered into the case. Claims 14-21 are pending and have been considered on the merits.  All arguments and amendments have been considered.
The previous rejections of record are withdrawn in light of applicants claim amendments and arguments. Specifically applicant’s arguments directed to the unexpected synergistic effect of the combination of Bacillus probiotic bacteria and bacteriophages shown in applicants Fig. 7-10, specifically Fig. 10, which demonstrates evidence of a greater than expected result, i.e. greater than an additive effect and greater than the sum of each of the effects taken separately, i.e. demonstrating synergism, MPEP 716.02).  The Bacillus probiotic bacteria and bacteriophages when combined in the claimed amounts produce a synergistic bactericidal activity against damaging microorganisms. 
The ODP rejection has been maintained and amended to include applicants newly added claims and amendments. 
Claim Objections
Claim 14 is objected to because of the following informalities:  Caudovirales , Microviridae, Leviviridae, Inoviridae, Tectiviridae and Corticoviridae in the claim should be italicized, i.e. Caudovirales , Microviridae, Leviviridae, Inoviridae, Tectiviridae and Corticoviridae.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10683470. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to a product and methods of using said product comprising a base solution comprising a surfactant, spores of the probiotic bacteria Bacillus at a concentration and bacteriophage elements at a concentration of 104 PFU/ml from families of Caudovirales, Microviridae, Leviviridae, Inoviridae, Tectiviridae and Corticoviridae. Claim 1 of US’470 is generic to that of instant claim 14. The instant claims are anticipated by those of US’470 as the detergents of instant claim 14 are species of the surfactants of claim 1 of US’470. 
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. Applicants arguments directed to the ODP rejection are not persuasive. Applicant argues that because the compositions have different intended uses, i.e. one for sanitizing and one for cosmetic use. Applicant argues that the applications comprise . 
Applicant is arguing the intended use and function. However, the intended use and function of the claimed substrate does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition. In order to be limiting, the intended use and function must create a structural difference between the claimed compositions. In the instant case, the intended use and function fails to create a structural difference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAEYOON KIM/Primary Examiner, Art Unit 1632